Citation Nr: 0517265	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-03 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than January 17, 
2002, for the assignment of a 10 percent disability rating 
for a right calf scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from December 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Roanoke, 
Virginia, Regional Office of the Department of Veterans 
Affairs (VA).  In February 2005 the veteran presented 
testimony at a hearing before the undersigned Veterans' Law 
Judge; a transcript of that hearing is of record.

At his February 2005 Board hearing, the veteran raised the 
issue of entitlement to an effective date earlier than 
January 17, 2002, for the grant of service connection for a 
right calf scar.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

A tender scar has been shown on September 1998 and May 2002 
VA examinations.


CONCLUSION OF LAW

An effective date of July 21, 1998, for the assignment of a 
10 percent disability rating for a right calf scar is 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reasons his claim was denied.  In 
addition, a letter sent to the veteran dated in April 2002 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether the veteran or 
VA bore the burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA has satisfied the VCAA notice requirements by: 
(1) Informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication denying 
the claim on appeal, notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file as are VA and private medical records.  The 
veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appellant's appeal.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

The veteran was awarded service connection for a right calf 
scar by a July 2001 Board decision.  An October 2001 rating 
action implemented the July 2001 Board decision and assigned 
a noncompensable rating, effective July 21, 1998.  In January 
2002 the veteran submitted an application for an increased 
evaluation for his right calf scar.  Based upon the results 
of a May 2002 VA examination, in September 2002 the RO 
granted entitlement to a 10 percent disability rating for the 
veteran's right calf scar, effective January 2002.  In 
November 2002 the veteran expressed disagreement with the 
effective date for the 10 percent rating assigned by the RO 
in September 2002 and the present appeal ensued.

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  
With respect to a claim for increased rating, the effective 
date of increased compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim for an increase.  38 C.F.R. 
§ 3.400 (o)(2).  It should also be noted that once a claim 
for compensation has been allowed, receipt of a report of 
examination which meets certain requirements will be accepted 
as an informal claim and the date of the examination will be 
accepted as the date of receipt of the claim.  38 C.F.R. § 
3.157.

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7804 provided a 10 percent evaluation 
for superficial scars that were tender and painful on 
objective demonstration.

While the veteran's January 2002 VA Form 21-4318 has been 
correctly construed as an application for an increased rating 
(as opposed to being construed as a notice of disagreement to 
the October 2001 rating decision), the Board here observes 
that the May 2002 VA examination was conducted within one-
year of the October 2001 rating action.  As such, the May 
2002 VA examination is new and material evidence (as 
understood by 3.156(b)) and the receipt of the May 2002 VA 
examination in this case has the practical effect of having 
VA review all the evidence comprising the July 1998 right 
calf scar claim.

The Board notes that both the May 2002 VA and September 1998 
VA examiners both made findings that the veteran's right calf 
scar was tender (albeit the September 1998 VA examiner noted 
just "possibly slight" tenderness).  As such, the Board 
finds that the 10 percent rating for the veteran's right calf 
scar should be made effective July 21, 1998, the effective 
date of the veteran's noncompensable rating (as well as the 
effective date of the grant of service connection).

An effective date of 10 percent prior to July 21, 1998, is 
not for application in this case as the date for an increased 
rating can not be earlier than the date of the grant of 
service connection.  Further, while the criteria for 
evaluating superficial scars were revised effective August 
30, 2002, the retroactive reach of that regulation can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000).

In sum, an effective date of July 21, 1998, for the 
assignment of a 10 percent disability rating for a right calf 
scar is warranted.


ORDER

An effective date of July 21, 1998, for the assignment of a 
10 percent disability rating for a right calf scar is 
granted.


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


